DETAILED ACTION

This office action is in response to the application filed on 3/1/22.  Claims 1, 5-6, 9-14, and 16-20 are pending.  Claims 1, 5-6, 9-14, and 16-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,107,638 to Wilson.
Claim 1.  A bedding item comprising: a fabric expanse configured as bedding (Wilson’s apparatus is intended to be used as bedding; see column 1, line 7) to be placed on a person lying on a bed (Wilson’s apparatus is intended to be used as bedding on a bed; see column 1, line 40) and defining an interior side facing the person and an exterior side opposite the interior side, an interior volume of air being defined proximate the interior side and an exterior volume of air being defined proximate the exterior side and opposite the interior volume (the apparatus of Wilson inherently has two sides); and a respiration vent (Wilson, Fig. 2, #14 or Fig. 6, #12) defined in the fabric expanse(Wilson, Fig. 2, #10), the respiration vent being configured to facilitate communication of air between the exterior volume and the interior volume through the fabric expanse to aid the person covered by the fabric expanse in the interior volume inhaling air from the exterior volume and exhaling air to the exterior volume (Wilson column 2, lines 66-67 discusses the desired effect of the apparatus being “maximum ventilation” which would inherently provide the claimed functionality); wherein the respiration vent is an opening without material extending across the respiration vent (Wilson teaches in column 2, lines 66-67 that the openings “can be void of material to allow maximum ventilation”); wherein the respiration vent extends laterally across a majority of the fabric expanse (Wilson teaches in column 4, line 1, that a blanket may be “covered by hatches in its entirety”, thus a blanket such as that of Wilson’s Fig. 6 could have hatches in the second row that extend from the second column to the fourth column; in such a configuration, wherein the hatches are void of material as disclosed in column 2, lines 66-67, the blanket of Wilson would have a vent that extends laterally across a majority of the fabric expanse).
Claim 5.  The bedding item of claim 1[[4]], wherein the respiration vent overlies a face of the person covered by the fabric expanse in the interior volume (the apparatus of Wilson is capable of being used in the claimed manner, moreover, the patentability of an apparatus is based upon its structures, not upon it’s intended use; see MPEP §2112.02(I)).
Claim 6.  The bedding item of claim 5, wherein the respiration vent overlies a nose and a mouth of the person and the fabric expanse overlies eyes of the person (the apparatus of Wilson is capable of being used in the claimed manner, moreover, the patentability of an apparatus is based upon its structures, not upon it’s intended use; see MPEP §2112.02(I)).
Claim 9.  The bedding item of claim 1[[8]], wherein: the fabric expanse is large enough to cover two people lying side by side; and the respiration vent extends laterally across the fabric expanse a distance sufficient to overlie faces of both of the two people lying side by side (Wilson column 1, line 40 anticipates use by “multiple bed occupants”).
Claim 10.  The bedding item of claim 1[[8]], wherein the respiration vent extends longitudinally sufficient to encompass a mouth and a nose of the person (the apparatus of Wilson is capable of being used in the claimed manner, moreover, the patentability of an apparatus is based upon it’s structures, not upon it’s intended use; see MPEP §2112.02(I))..
Claim 11.  The bedding item of claim 1, wherein the fabric expanse is a blanket (Wilson, column 2, lines 40-41: “comforter 10 can be any type of blanket”).
Claim 12.  The bedding item of claim 1, wherein the fabric expanse is opaque (Wilson column 4, lines 14-15 teaches the use of “any material”, Examiner takes Official Notice that blankets are known to be made of opaque materials).
Claim 13.  The bedding item of claim 12, wherein the respiration vent is configured to transmit light sufficient for the person in the interior volume to see objects located in the exterior volume through the respiration vent (Wilson teaches the use of mesh in column 2, lines 57-62, and the use of no material at all in line 67; both embodiments would inherently allow for the transmission of light).
Claim 14.  A bedding item, comprising: a fabric expanse configured as bedding (Wilson’s apparatus is intended to be used as bedding; see column 1, line 7) to be placed on a person lying on a bed (Wilson’s apparatus is intended to be used as bedding on a bed; see column 1, line 40) and defining an interior side facing the person and an exterior side opposite the interior side, an interior volume of air being defined proximate the interior side and an exterior volume of air being defined proximate the exterior side and opposite the interior volume (the apparatus of Wilson inherently has two sides); and a respiration vent (Wilson, Fig. 2, #14 or Fig. 6, #12) defined in the fabric expanse proximate a longitudinal end of the fabric expanse a; wherein the respiration vent is an opening without material extending across the respiration vent (Wilson teaches in column 2, lines 66-67 that the openings “can be void of material to allow maximum ventilation”); wherein the respiration vent extends laterally across a majority of the fabric expanse (Wilson teaches in column 4, line 1, that a blanket may be “covered by hatches in its entirety”, thus a blanket such as that of Wilson’s Fig. 6 could have hatches in the second row that extend from the second column to the fourth column; in such a configuration, wherein the hatches are void of material as disclosed in column 2, lines 66-67, the blanket of Wilson would have a vent that extends laterally across a majority of the fabric expanse).
Claim 16.  The bedding item of claim 14, wherein the fabric expanse defines a blanket (Wilson, column 2, lines 40-41: “comforter 10 can be any type of blanket”).
Claim 17.  The bedding item of claim 14, wherein the respiration vent overlies a nose and a mouth of the person and the fabric expanse overlies eyes of the person (the apparatus of Wilson is capable of being used in the claimed manner, moreover, the patentability of an apparatus is based upon it’s structures, not upon it’s intended use; see MPEP §2112.02(I)).
Claim 18.  The bedding item of claim 14, wherein: the fabric expanse is large enough to cover two people lying side by side; and the respiration vent extends laterally across the fabric expanse a distance sufficient to overlie faces of both of the two people lying side by side (Wilson column 1, line 40 anticipates use by “multiple bed occupants”).
Claim 19.  The bedding item of claim 14, wherein the fabric expanse is opaque (Wilson column 4, lines 14-15 teaches the use of “any material”, Examiner takes Official Notice that blankets are known to be made of opaque materials).
Claim 20.  The bedding item of claim 19, wherein the respiration vent is configured to transmit light sufficient for the person in the interior volume to see objects located in the exterior volume through the respiration vent (Wilson teaches the use of mesh in column 2, lines 57-62, and the use of no material at all in line 67; both embodiments would inherently allow for the transmission of light).




Response to Applicant's remarks and amendments

With respect to independent claim 1, Applicant has amended the claim language and the previous rejections based on the teachings of Sarker, or CBBC Newsround, or Spicer, have been withdrawn.  Applicant persuasively argues beginning on page 5 of Applicant’s remarks that in the cited references do not teach both an apparatus that comprises “an opening without material extending across the respiration vent,” and also that “the respiration vent extends laterally across a majority of the fabric expanse.”  These two limitations when taken together recite an invention that cannot be anticipated by the teachings of Sarker or Spicer, which teach the use of a mesh material, not an opening across a majority of the expanse.  Furthermore, these limitations are not taught by CBBC as the disclosure of CBBC does not teach, inter alia, an opening across the majority of a fabric expanse.  However, new rejections have been entered, as necessitated by Applicant’s amendments, as are discussed above.
	


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673